Title: From Alexander Hamilton to Henry Lee, 25 August 1794
From: Hamilton, Alexander
To: Lee, Henry



Philadelphia August 25  1794
Sir

In consequence of information just received from the Commissioners sent to confer with the Insurgents in the Western parts of Pensylvania, who appear resolved to dictate a repeal of the laws, to which they object, and an act of amnesty and oblivion—and concerning whom The Commissioners give an express opinion that nothing but an exertion of the Physical strength of the Union will bring them to a submission to the laws—
I am directed by The President of the U States to communicate to you his desire That the Militia of the State of Virginia which by a letter from the Secretary at War of the 7th instant You were requested to hold in readiness may be called forth and assembled at the places and within the time hereinafter mentioned.
The places of rendezvous which appear eligible for the Militia on this side the Alleghany Mountain are Winchester & old Fort Pleasant or its Vicinity. It is desired that their assemblings at those places may be so regulated as that they may be able to reach Fort Cumberland on the last day of September. The Militia of Maryland will be directed to assemble at Williamsport and some convenient place more Westerly so as to be able to form a junction at Fort Cumberland on the same day. With regard to such Militia of your state, being beyond the Alleghany Mountain, as may be called out, it is left to your Excellency to appoint such place of rendezvous as may appear to you most proper; having regard to the time abovementioned and to the best cooperation which the nature of the case will admit.
In addition to the number heretofore required The President requests that the further number of Fifteen hundred non Commissioned officers and Privates with a due proportion of commissioned Officers may be called forth. It is his wish that as many of these as possible may be drawn from places near the scene of action and may be riflemen. It is represented that the insurgents are impressed with more respect for a force of that kind and from that quarter, than for any other, which they expect to come against them. General Morgan whom it is understood to be your intention to employ can it is believed be very useful in carrying this particular object into effect.
Your orders for assembling the Militia cannot well issue before the first of September. For particular reasons, it is wished they may be dated on that day.
Col Carrington is requested to undertake the arrangement for all supplies in the Quarter Master and Commissary lines, and for that purpose to confer with you without delay. I have sent him an order upon Mr. Holt Keeper of the public Magazines at New London for whatever he can furnish; and I have instructed the Commissary of Stores to forward without delay to Winchester, Artillery, Ammunition, tents and whatsoever else may be requisite to be sent from hence. I understand there are now at New London fifteen hundred stands of arms ready for service & that 100 more per week can be got ready there.
I request to be particularly informed of the deficiencies if any which you may expect will exist in the articles of arms and accoutrements.
No expence will be spared necessary to an effectual equipment. Too much depends upon the event not to give in every way a vigorous support to the undertaking. Yet a just œconomy is always precious in public operations. The one in train will involve no trifling bill of Costs with the utmost possible care—and therefore I trust that the Patriotism of all concerned will adopt as a principle to add nothing needlessly to it. With the greatest respect and attachment I have the honor to be Your Excellency’s most Obedient & humble servant

Alexander Hamilton


P.S. It seems there was a person appeared as a delegate from Ohio County in Virginia. It is said he was sent by a very feeble & partial suffrage. But it is very important that the disease should not be suffered to spread in that scene. The addition of 1500 now called for is part of 2500 determined to be added to the original number so as to make the whole 15000.

His Excellency Henry Lee Esqr  Governor of Virginia
